UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-180230 BLACK STALLION OIL AND GAS, INC. (Exact name of registrant as specified in its charter) Delaware 990373017 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 633 W. 5th Street, 26th Floor, Los Angeles, CA 90071 (Address of principal executive offices) (Zip Code) 213-223-2071 (Registrant’s telephone number, including area code) 548 Market Street, #59722, San Francisco, California 94101-5401 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YES¨ NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x YES¨ NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)¨ YESx NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.¨ YES¨ NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 43,872,000 common shares issued and outstanding as of August 12, 2015. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 27 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim financial statements for the three and six month periods ended June 30, 2015 and 2014 and cumulative from inception form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 BLACK STALLION OIL AND GAS, INC INTERIM FINANCIAL STATEMENTS (unaudited) for the six months ended June 30, 2015 CONTENTS: PAGE Report of Independent Registered Public Accounting Firm 5 Balance Sheets as of June 30, 2015 (unaudited) and December 31, 2014 6 Statements of Operations for the six months ended June 30, 2015 and 2014 (unaudited) 7 Statements of Stockholder's Deficit for the year ended December 31, 2014 and for six months ended June 30, 2015 (unaudited) 8 Statements of Cash Flows for the six months ended June 30, 2015 and 2014 (unaudited) 9 Notes to Unaudited Interim Financial Statements 10 4 REPORT OFTHE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Black Stallion Oil and Gas, Inc We have reviewed the accompanying interim balance sheet of Black Stallion Oil and Gas, Inc as of June 30, 2015, and the related interim statements of operations changes in stockholders’ deficit and cash flows for the six month periods ended June 30, 2015 and 2014. These interim condensed financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the American Institute of Certified Public Accountants. A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the balance sheet of Black Stallion Oil & Gas Inc (formerly Secure IT Corp) as of December 31, 2014, and the related statements of operations, stockholders‘ deficit, and cash flows for the year then ended and in our report dated March 18, 2015, we expressed an unqualified opinion, with an explanatory note on going concern, on those financial statements. In our opinion, the information set forth in the accompanying balance sheet as of December 31, 2014, is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. The interim financial statements have been prepared assuming that the Company will continue as a going concern. The Company has not earned any revenues to cover its operating costs and and has therefore incurred operating losses since its inception. The Company also has insufficient cash to cover its short term obligations. These matters raise substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that may result should the Company be unable to continue as a going concern. See the notes to the financial statements for further information regarding this uncertainty. /s/ Dov Weinstein & Co. C.P.A. (Isr) Jerusalem, Israel August 12, 2015 5 BLACK STALLION OIL AND GAS, INC BALANCE SHEETS (in U.S. Dollars) June 30, December 31, 2015 2014 $ $ (unaudited) ASSETS Current assets: Cash and cash equivalents 239 24,110 Prepaid expenses 2,458 2,458 Total current assets 2,697 26,568 Intangible assets, net 3 4,634 5,792 TOTAL ASSETS 7,331 32,360 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities : Accounts payable and accrued liabilities 17,508 9,850 Loan from related party 3,063 1,079 Total liabilities 20,571 10,929 Stockholders' Deficit 4 Common stock, $0.0001 par value; 6,000,000,000 shares authorized; 43,872,000 shares issued and outstanding at June 30, 2015 and December 31, 2014 4,387 4,387 Additional paid-in capital 67,292 67,292 Common stock subscribed 150,000 150,000 Accumulated deficit (234,919 ) (200,248 ) Total Stockholders' Deficit (13,240 ) 21,431 TOTAL LIABILTIES AND STOCKHOLDERS' DEFICIT 7,331 32,360 The interim financial statements set out on pages 2 to 13 have been accepted and approved by: George Drazenovic Director/President Date: August 12, 2015 6 BLACK STALLION OIL AND GAS, INC STATEMENTS OF OPERATIONS (Unaudited) Six months ended June 30, Three months ended June 30, 2015 2014 2015 2014 $ Revenue - Operating expenses: General and administrative:- Amortisation 1,158 - 579 - Consulting 10,000 - - - Filing fees 1,746 2,690 1,409 822 Franchise tax - 400 - - Other costs 892 3,554 858 1,548 Professional fees:- Accounting 1,000 1,000 500 500 Auditor'sfees 8,000 8,000 2,000 2,000 Legalfees 3,822 4,561 2,060 1,473 Rental expense 8,052 7,374 3,213 3,687 Research and development - 3,129 - - Total operating expenses (34,671 ) (30,708 ) (10,619 ) (10,030 ) Net loss (34,671 ) (30,708 ) (10,619 ) (10,030 ) Net loss per common share - basic and diluted Net loss per share attributable to common stockholders - Weighted-average number of common shares outstanding 43,872,000 43,782,000 43,872,000 43,782,000 The accompanying notes are an integral part of these financial statements. 7 BLACK STALLION OIL & GAS INC STATEMENT OF STOCKHOLDERS' DEFICIT for the year ended December 31, 2014 and the six month period ended June 30, 2015 (unaudited) Common Stock Additional paid-in Common Stock Accumulated Total Stockholders’ Shares Amount capital Subscribed Deficit Deficit $ Balance at January 1, 2014 43,872,000 4,387 67,292 - (108,011 ) (36,332 ) Proceeds from stock subscription - private placement - - - 150,000 - 150,000 Loss for the year - (92,237 ) (92,237 ) Balance at December 31, 2014 43,872,000 4,387 67,292 150,000 (200,248 ) 21,431 Loss for the period - (34,671 ) (34,671 ) Balance at June 30, 2015 43,872,000 4,387 67,292 150,000 (234,919 ) (13,240 ) The accompanying notes are an integral part of these financial statements. 8 BLACK STALLION OIL AND GAS, INC STATEMENT OF CASH FLOWS (Unaudited) Six months ended June 30, 2015 2014 $ $ CASH FLOW FROM OPERATING ACTIVITIES Net loss (34,671 ) (30,708 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Amortization expense 1,158 - Changes in operating assets and liabilities: Accounts payable and accrued liabilities 7,658 8,618 Net cash used in operating activities (25,855 ) (22,090 ) CASH FLOW FROM INVESTING ACTIVITIES - - CASH FLOW FROM FINANCING ACTIVITIES (Payments)/proceeds (to)/from loans with related parties 1,984 22,090 Net cash (used)/provided by financing activities 1,984 22,090 Decrease in cash and cash equivalents (23,871 ) - Cash and cash equivalents at the beginning of the period 24,110 - Cash and cash equivalents at the end of the period 239 - The accompanying notes are an integral part of these financial statements 9 BLACK STALLION OIL AND GAS, INC NOTES TO THE INTERIM FINANCIAL STATEMENTS (unaudited) NOTE 1 – NATURE OF BUSINESS AND BASIS OF PRESENTATION Black Stallion Oil and Gas, Inc (the “Company”) is a Delaware corporation. The Company's business plan involves exploration and development of oil and gas properties. On September 10, 2013, the Company changed its name to Black Stallion Oil & Gas, Inc (formerly Secure IT Corp) and changed its business plan to that of exploration and development of oil and gas properties. Basis of Presentation The Company maintains its accounting records on an accrual basis in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”). These financial statements are presented in US dollars. Fiscal Year End The Corporation has adopted a fiscal year end of December 31. Unaudited Interim Financial Statements The interim financial statements of the Company as of June 30, 2015, and for the periods then ended are unaudited. However, in the opinion of management, the interim financial statements include all adjustments, consisting of only normal recurring adjustments, necessary to present fairly the Company’s financial position as of June 30, 2015, and the results of its operations and its cash flows for the periods ended June 30, 2015. These results are not necessarily indicative of the results expected for the calendar year ending December 31, 2015. The accompanying financial statements and notes thereto do not reflect all disclosures required under accounting principles generally accepted in the United States. Refer to the Company’s audited financial statements as of December 31, 2014, filed with the SEC, for additional information, including significant accounting policies. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The principal accounting policies are set out below, these policies have been consistently applied to the period presented, unless otherwise stated: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities and reported amounts of revenues and expenses. These estimates and assumptions are based on management’s best estimates and judgment. Management evaluates its estimates and assumptions on an ongoing basis using historical experience and other factors, including the current economic environment, which management believes to be reasonable under the circumstances. The Company adjusts such estimates and assumptions when facts and circumstances dictate. Illiquid credit markets, volatile equity, foreign currency, and energy markets have combined to increase the uncertainty inherent in such estimates and assumptions. As future events and their effects cannot be determined with precision, actual results could differ significantly from these estimates. Changes in those estimates resulting from continuing changes in the economic environment will be reflected in the financial statements in future periods. Actual results could differ from those estimates. 10 BLACK STALLION OIL AND GAS, INC NOTES TO THE INTERIM FINANCIAL STATEMENTS (continued…) (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued…) Going concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. As at June 30, 2015, the Company has a loss of $34,671 and accumulated losses from operations of $234,919 and has earned no revenues since inception. The Company intends to fund operations through equity financing arrangements, which may be insufficient to fund its capital expenditures, working capital and other cash requirements for the year ending December 31, 2015. In response to these problems, management intends to raise additional funds through public or private placement offerings. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Cash and cash equivalents Cash and equivalents include investments with initial maturities of three months or less. The Company maintains its cash balances at credit-worthy financial institutions that are insured by the Federal Deposit Insurance Corporation ("FDIC") up to $250,000. Property, plant and equipment The Company does not own any property, plant and equipment. Website Development Under Accounting Standards Codification (“ASC”) 350-50 – Intangibles – Goodwill and Other – Website Development Costs, costs and expenses incurred during the planning and operating stages of the Company’s website development are expensed as incurred. The Company accounts for the development of its website by expensing all costs associated with the planning of the website as incurred and capitalizing the costs to develop the website. Once the website is available for use, the asset will be amortized over its useful life on a straight line basis, estimated to be 3 years, and tested for impairment annually. Oil and Gas Properties and Impairment The Company follows the full-cost method of accounting for oil and gas properties. Accordingly, all costs associated with acquisition, exploration and development of oil and gas reserves, including directly related overhead costs, are capitalized. All capitalized costs of oil and gas properties, including the estimated future costs to develop proved reserves, are amortized on the unit-of-production method using estimates of proved reserves. Investments in unproved properties and major development projects are not amortized until proved reserves associated with the projects can be determined or until impairment occurs. If the results of an assessment indicate that the properties are impaired, the amount of the impairment is included in loss from continuing operations before income taxes and the adjusted carrying amount of the unproved properties is amortized on the unit-of-production method. 11 BLACK STALLION OIL AND GAS, INC NOTES TO THE INTERIM FINANCIAL STATEMENTS (continued…) (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued…) Impairment of Long Lived Assets The Company reviews and evaluates long-term assets for impairment when events or changes in circumstances indicate that the related carrying amounts may not be recoverable. The assets are subject to impairment consideration under ASC 360-10-35-17 if events or circumstances indicate that their carrying amount might not be recoverable. When the Company determines that an impairment analysis should be done, the analysis will be performed using the rules of ASC 360-35 Asset Impairment, and 360-10-15-3 through 15-5, Impairment or Disposal of Long-Term Assets. Accounts Payable and Accrued Expenses Accounts payable and accrued expenses are carried at amortized cost and represent liabilities for goods and services provided to the Company prior to the end of the financial year that are unpaid and arise when the Company becomes obliged to make future payments in respect of the purchase of these goods and services. Income Taxes Income taxes are accounted for in accordance with ASC Topic 740, “Income Taxes.” Under the asset and liability method, deferred tax assets and liabilities are recognized for the future consequences of differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases (temporary differences). Deferred tax assets and liabilities are measured using tax rates expected to apply to taxable income in the years in which those temporary differences are recovered or settled. Valuation allowances for deferred tax assets are established when it is more likely than not that some portion or all of the deferred tax assets will not be realized. Earnings per Share The Company computes net loss per share in accordance with ASC 260, "Earnings Per Share" ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement. Basic net loss per share is computed by dividing net loss attributable to common shareholders by the weighted average number of common shares outstanding. Diluted net loss per share is computed by dividing net loss attributable to common shareholders by the weighted average number of common shares outstanding plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares. Potentially dilutive securities are excluded from the calculation when their effect would be anti-dilutive. For all years presented in the financial statements, all potentially dilutive securities have been excluded from the diluted share calculations as they were anti-dilutive as a result of the net losses incurred for the respective years. Accordingly, basic shares equal diluted shares for all years presented. June 30, June 30, 2015 2014 Potentially dilutive securities were comprised of the following: Warrants 300,000 - 12 BLACK STALLION OIL AND GAS, INC NOTES TO THE INTERIM FINANCIAL STATEMENTS (continued…) (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued…) Fair Value of Financial Instruments The Company measures assets and liabilities at fair value based on an expected exit price as defined by the authoritative guidance on fair value measurements, which represents the amount that would be received on the sale of an asset or paid to transfer a liability, as the case may be, in an orderly transaction between market participants. As such, fair value may be based on assumptions that market participants would use in pricing an asset or liability. The authoritative guidance on fair value measurements establishes a consistent framework for measuring fair value on either a recurring or nonrecurring basis whereby inputs, used in valuation techniques, are assigned a hierarchical level. The following are the hierarchical levels of inputs to measure fair value: Level 1: Quoted prices in active markets for identical instruments; Level 2: Other significant observable inputs (including quoted prices in active markets for similar instruments); Level 3: Significant unobservable inputs (including assumptions in determining the fair value of certain investments). Recent Accounting Standards Updates In August 2014, FASB issued ASU No. 2014-15 “Preparation of Financial Statements - Going Concern (Subtopic 205-40), Disclosure of Uncertainties about an Entity's Ability to Continue as a Going Concern.” ASU 2014-15 is intended to define management’s responsibility to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern and to provide related footnote disclosures. Specifically, ASU 2014-15 provides a definition of the term substantial doubt and requires an assessment for a period of one year after the date that the financial statements are issued (or available to be issued). It also requires certain disclosures when substantial doubt is alleviated as a result of consideration of management’s plans and requires an express statement and other disclosures when substantial doubt is not alleviated. The new standard will be effective for reporting periods beginning after December 15, 2016, with early adoption permitted. The Company will evaluate the going concern considerations in this ASU, however, at the current period, management does not believe that it has met conditions which would subject these financial statements for additional disclosure. In June 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-10—Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements, Including an Amendment to Variable Interest Entities Guidance in Topic 810, Consolidation. ASU 2014-10 eliminates several of the reporting requirements for development stage entities, including the requirement to present inception to date information in the statements of income, cash flows, and shareholder equity, and to label the financial statements as those of a development stage entity. ASU 2014-10 also clarifies that the guidance in Accounting Standards Codification ("ASC") Topic 275, "Risks and Uncertainties", is applicable to entities that have not commenced principal operations, and eliminates an exception to the sufficiency-of-equity risk criterion for development stage entities, and will require all reporting entities that have an interest in development stage enterprises to apply consistent consolidation guidance for variable interest entities. ASU 2014-10 is effective for all annual reporting periods beginning after December 15, 2014 and for interim reporting periods beginning after December 15, 2015, with early adoption permitted. Recently Adopted Accounting Pronouncements During 2014, the Company elected to early adopt Accounting Standards Update (“ASU”) No. 2014-10, Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements. The adoption of this ASU allows the Company to remove the inception to date information and all references to development stage. We do not believe that the adoption of any other recently issued accounting pronouncements in 2014 will have a significant impact on our financial position, results of operations, or cash flow. 13 BLACK STALLION OIL AND GAS, INC NOTES TO THE INTERIM FINANCIAL STATEMENTS (continued…) (unaudited) NOTE 3 – INTANGIBLE ASSETS, NET GrossCarrying Accumulated NetCarrying Useful Life Amount Amortization Amount Finite lived intangible assets $ $ $ Intellectual property - website 3 years 6,950 (2,316 ) 4,634 Total identifiable intangible assets 6,950 (2,316 ) 4,634 Intangible assets consist of capitalised website development costs. Development costs of $6,950 relating to website creation, development and launch have been capitalised. The website entered its operating stage during July 2014. Amortisation expenses of $1,158 have been expensed during the six month period ended June 30, 2015. The following table reflects the estimated future amortization expense for the Company’s finite-lived intangible assets as of June 30, 2015: Estimated Amortization Expense $ Remaining six months of 2015 1,158 2016 2,317 2017 1,159 Total 4,634 NOTE 4 – STOCKHOLDERS' DEFICIT Common Stock On September 30, 2011, the Company issued 132,000,000 shares of common stock to the directors of the Company at a price of $0.00017 per share, for $22,000. On September 10, 2012, the Company issued 19,872,000 free trading shares of common stock at $0.0025 per share to a total of 46 stockholders for consideration of $49,680. On September 9, 2013, the Director then approved a sixty new, for one old share in a forward split of the Company's outstanding shares of common stock. All share and per share data in the accompanying financial statements and footnotes has been adjusted retrospectively for the effects of the stock split. On September 9, 2013, the Company entered into a share cancellation/return to treasury agreement with Mr. George Drazenovic, the Company's president; wherein Mr. Drazenovic agreed to the cancellation and return to treasury of 108,000,000 shares of common stock of our company for $1. On September 27, 2014, the Company initiated a private placement for the sale of 300,000 units at $0.5 per unit. Each unit comprised of 1 share of common stock and 1 non-transferrable share purchase warrant. Each warrant is exercisable for a period of 2.27 years at an exercise price of $1 per share. 14 BLACK STALLION OIL AND GAS, INC NOTES TO THE INTERIM FINANCIAL STATEMENTS (continued…) (unaudited) NOTE 4 – STOCKHOLDERS' EQUITY (continued…) Common Stock (continued…) A total of 300,000 units were sold for proceeds of $150,000, cash. The fair market value of the common stock warrant was determined using the Black-Scholes valuation model and resulted in a valuation of $nil. As such, the $0.5 unit price was allocated $0.5 and $0 to the common stock and warrant, respectively. Warrants A summary of warrant activity for the period ended June 30, 2015 is presented as follows: Number of Warrants Warrants outstanding at January 1, 2015 300,000 Issued - Warrants outstanding at June 30, 2015 300,000 NOTE 5 – INCOME TAXES The Company accounts for income taxes under standards issued by the FASB. Under those standards, deferred tax assets and liabilities are recognized for future tax benefits or consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. A valuation allowance is provided for significant deferred tax assets when it is more likely than not that such assets will not be realized through future operations. No provision for federal income taxes has been recorded due to the net operating loss carry forwards totaling approximately $234,920 as of June 30, 2015, that will be offset against future taxable income. The available net operating loss carry forwards will expire in various years through 2034. Future tax benefits which may arise as a result of these losses have not been recognized in these financial statements, as their realization is determined not likely to occur and accordingly, the Company has recorded a valuation allowance for the future tax loss carry forwards. The components of these differences are as follows: June 30, June 30, 2015 2014 $ $ Net tax loss carry-forwards (34,671 ) (30,708 ) Statutory rate 15 % 15 % Expected tax recovery -5,201 -4,606 Change in valuation allowance 5,201 4,606 Income tax provision - - June 30 December 31 2015 2014 $ $ Components of deferred tax assets: Non capital tax loss carry forwards 35,238 30,037 Less: valuation allowance (35,238 ) (30,037 ) 15 BLACK STALLION OIL AND GAS, INC NOTES TO THE INTERIM FINANCIAL STATEMENTS (continued…) (unaudited) NOTE 6 – RELATED PARTY TRANSACTIONS Parties are considered to be related if one party has the ability to control or exercise significant influence over the other party in making financial and operating decisions. A related party transaction is considered to be a transfer of resources or obligations between related parties, regardless of whether or not a price is charged. The following entities have been identified as related parties: George Drazenovic - Director and greater than 10% stockholder June 30, December 31, 2015 2014 The following transactions were carried out with related parties: $ $ Balance sheet: Loan (to)/ from related party - Director 3,063 1,079 From time to time, the president and a stockholder of the Company provides advances to the Company for working capital purposes. These advances bear no interest and are due on demand. The Company does not have employment contracts with its key employee, the controlling shareholder, officer and director of the Company. NOTE 7 – SUBSEQUENT EVENTS In accordance with ASC 855-10, Company management reviewed all material events through the date of this report and determined that there are no additional material subsequent events to report. 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This report on Form 10-Q contains certain forward-looking statements. All statements other than statements of historical fact are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments; any statements regarding future economic conditions or performance; statements of belief; and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. These forward-looking statements involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs and the risk of declining revenues. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors. These forward-looking statements are made as of the date of this filing, and we assume no obligation to update such forward-looking statements. The following discusses our financial condition and results of operations based upon our unaudited financial statements which have been prepared in conformity with accounting principles generally accepted in the United States. It should be read in conjunction with our financial statements and the notes thereto included elsewhere herein. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States Dollars (US$) and all references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms “we”, “us”, “our” and “our company” mean Black Stallion Oil and Gas, Inc., unless otherwise indicated. General Overview We were incorporated in the state of Delaware on September 14, 2011. Our principal business address is 633 W. 5th Street, 26th Floor, Los Angeles, CA, 90071. We have established a fiscal year end of December 31. Our company’s focus is to engage in oil and gas exploration, acquire and develop oil and gas properties, and sell oil and gas produced by these efforts. We plan to locate and lease existing wells for reactivation for the production of oil and gas that we will then sell, through an operator, to oil and gas brokers and gatherers. The gas sometimes may be sold directly to public utility companies. Our focus for the current fiscal year will be to pursue acquisition of leases and/or existing oil and gas wells which have potential for production, if revenues warrant. Currently, we are examining oil and gas exploration opportunities in the Rocky Mountain states, specifically in Montana, Wyoming and Colorado. 17 Our Current Business Effective February 23, 2014, we entered into a lease assignment agreement with West Bakken Energy Holdings, Ltd. Pursuant to the terms of the lease assignment agreement, we have acquired an undivided 100% interest in West Bakken's interest (a net 50% working interest) in certain oil and gas properties comprising of 12,233.93 acres in Montana, owned by Hillcrest Resources Ltd. As consideration, we have agreed to issue 1,100,000 shares of our common stock to West Bakken and to issue one share of common stock at a cost basis of $0.50 per share for the $550,000 paid by West Bakken to Hillcrest. As of the date of this quarterly report the shares have not yet been issued by our company. Results of Operations The following summary of our results of operations should be read in conjunction with our financial statements for the periods ended June 30, 2015 and 2014 which are included herein. Our operating results for the periods ended June 30, 2015 and 2014 are summarized as follows: Three Months Ended June 30, 2015 2014 Revenue $ Nil $ Nil Amortisation $ 579 $ Nil Filing fees $ 1,409 $ 822 Other costs $ 858 $ 1,548 Professional fees: - Accounting $ 500 $ 500 - Auditor's fees $ 2,000 $ 2,000 - Legal fees $ 2,060 $ 1,473 Rental expense $ 3,213 $ 3,687 Net Income (Loss) $ (10,619 ) $ (10,030 ) For the three months ended June 30, 2015 we had total operating expenses of $10,619 compared to $10,030 for the three month period ended June 30, 2014. The increase of $589 in operating expenses was primarily due to an increase in filing and legal fees. 18 Six Months Ended June 30, 2015 2014 Revenue $ Nil $ Nil Amorisation $ 1,158 $ Nil Consulting fees $ 10,000 $ Nil Filing fees $ 1,746 $ 2,690 Franchise tax $ Nil $ 400 Other costs $ 892 $ 3,554 Professional fees: - Accounting $ 1,000 $ 1,000 - Auditor's fees $ 8,000 $ 8,000 - Legal fees $ 3,822 $ 4,561 Rental expense $ 8,052 $ 7,374 Research and development $ Nil $ 3,129 Net Income (Loss) $ (34,671 ) $ (30,708 ) For the six months ended June 30, 2015 we had total operating expenses of $34,671 compared to $30,708 for the six month period ended June 30, 2014. The increase of $3,963 in operating expenses was primarily due to an increase in consulting fees. Since inception on September 14, 2011 until June 30, 2015, we have earned no revenues and incurred expenses of $234,919 resulting in a cumulative net loss of $234,919. Liquidity and Capital Resources Working Capital At June 30, 2015 At December 31, 2014 Current Assets $ 2,697 $ 26,568 Current Liabilities $ 20,571 $ 10,929 Working Capital (Deficit) $ (17,874 ) $ 15,639 Cash Flows Six Months Ended June 30, 2015 2014 Net cash used in operating activities $ (25,855 ) $ (22,090 ) Net cash provided by (used in) investing activities $ Nil $ Nil Net cash provided by financing activities $ 1,984 $ 22,090 Increase (decrease) in cash and cash equivalents $ (23,871 ) $ Nil As of June 30, 2015 we had total current assets of $2,697, total liabilities of $20,571 and stockholders’ deficit of $7,331, compared to total current assets of $26,568, total liabilities of $10,929 and stockholders’ deficit of $32,360 as of December 31, 2014. Our working capital deficit was $17,874 as at June 30, 2015 compared to a working capital of $15,639 as at December 31, 2014 the deficit as at June 30, 2015 was due to reduced cash and cash equivalents and an increase in accounts payable and accrued liabilities. 19 Net cash used in our operating activities during the six months ended June 30, 2015 was $25,855, as compared to net cash used in operating activities of $22,090 for the six months ended June 30, 2014. Net cash in investing activities in the six months ended June 30, 2014 was $Nil, compared to $Nil in investing activities during the six months ended June 30, 2014. Net cash provided by financing activities in the six months ended June 30, 2015 was $1,984, compared to $22,090 in financing activities in the six months ended June 30, 2014. The difference in the cash provided by financing activities during the six months ended June 30, 2015 compared to the six months ended June 30, 2014 was to due proceeds from borrowings from the director and stockholder of our company for working capital purposes during June 30, 2014. Going Concern We have not attained profitable operations and are dependent upon obtaining financing to pursue any extensive acquisitions and activities. For these reasons, our auditors stated in their report on our audited financial statements as of December 31, 2014 that they have substantial doubt that we will be able to continue as a going concern without further financing. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We are an exploration stage corporation and have not generated revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources. To become profitable and competitive, we will need to realize revenue from our oil and gas sales. Plan of Operation We are an exploration stage company with no revenues and a short operating history. Our independent auditor has issued an audit opinion which includes a statement expressing substantial doubt as to our ability to continue as a going concern. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we generate sufficient revenues. There is no assurance we will ever reach that point. In the meantime the continuation of our company is dependent upon the continued financial support from our shareholders, our ability to obtain necessary equity financing to continue operations and the attainment of profitable operations. Our current cash balance is $239. We will therefore require further capital to cover the expenses we will incur during the next twelve months. We have sold $71,680 in equity securities to pay for our start-up operations. The president of our company has loaned the company $u as of June 30, 2015. Our plan of operation for the next twelve months is to pursue acquisition of leases and/or existing oil and gas wells which have potential for production, if revenues warrant. Total expenditures over the next 12 months are therefore expected to be approximately $120,000. 20 Estimated Net Expenditures During the Next Twelve Months $ Consulting fees 60,000 Filing fees 2,000 Professional fees 50,000 Other costs 8,000 Total 120,000 We have suffered recurring losses from operations. The continuation of our company is dependent upon our company attaining and maintaining profitable operations and raising additional capital as needed. The continuation of our business is dependent upon obtaining further financing, a successful program of development, and, finally, achieving a profitable level of operations. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. There are no assurances that we will be able to obtain further funds required for our continued operations. We are pursuing various financing alternatives to meet our immediate and long-term financial requirements. There can be no assurance that additional financing will be available to us when needed or, if available, that it can be obtained on commercially reasonable terms. If we are not able to obtain the additional financing on a timely basis, we will be unable to conduct our operations as planned, and we will not be able to meet our other obligations as they become due. In such event, we will be forced to scale down or perhaps even cease our operations. Cash on hand as of June 30, 2015 was $239. We are not aware of any known trends, demands, commitments, events or uncertainties that will result in or that are reasonably likely to result in our liquidity increasing or decreasing in any material way. Future Financings We anticipate continuing to rely on equity sales of our common stock in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing stockholders. There is no assurance that we will achieve any additional sales of our equity securities or arrange for debt or other financing to fund our planned business activities. We presently do not have any arrangements for additional financing for the expansion of our exploration operations, and no potential lines of credit or sources of financing are currently available for the purpose of proceeding with our plan of operations. Critical Accounting Policies The principal accounting policies are set out below, these policies have been consistently applied to the period presented, unless otherwise stated: Cash and Cash Equivalents Cash and equivalents include investments with initial maturities of three months or less. Our company maintains our cash balances at credit-worthy financial institutions that are insured by the Federal Deposit Insurance Corporation ("FDIC") up to $250,000. 21 Oil and Gas Properties and Impairment Our company follows the full-cost method of accounting for oil and gas properties. Accordingly, all costs associated with acquisition, exploration and development of oil and gas reserves, including directly related overhead costs, are capitalized. All capitalized costs of oil and gas properties, including the estimated future costs to develop proved reserves, are amortized on the unit-of-production method using estimates of proved reserves. Investments in unproved properties and major development projects are not amortized until proved reserves associated with the projects can be determined or until impairment occurs. If the results of an assessment indicate that the properties are impaired, the amount of the impairment is included in loss from continuing operations before income taxes and the adjusted carrying amount of the unproved properties is amortized on the unit-of-production method. Impairment of Long Lived Assets Our company reviews and evaluates long-term assets for impairment when events or changes in circumstances indicate that the related carrying amounts may not be recoverable. The assets are subject to impairment consideration under ASC 360-10-35-17 if events or circumstances indicate that their carrying amount might not be recoverable. When our company determines that an impairment analysis should be done, the analysis will be performed using the rules of ASC 360-35 Asset Impairment, and 360-10-15-3 through 15-5, Impairment or Disposal of Long-Term Assets. Earnings Per Share Our company computes net loss per share in accordance with ASC 260, "Earnings per Share" ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement. Basic EPS is calculated by dividing the profit or loss attributable to common shareholders of our company by the weighted average number of common shares outstanding during the period. Diluted EPS is determined by adjusting the profit or loss attributable to common shareholders and the weighted average number of common shares outstanding for the effects of all potential dilutive common shares, which comprise options granted to employees. As at June 30, 2014, our company had no potentially dilutive shares. Accounts Payable and Accrued Expenses Accounts payable and accrued expenses are carried at amortized cost and represent liabilities for goods and services provided to our company prior to the end of the financial year that are unpaid and arise when our company becomes obliged to make future payments in respect of the purchase of these goods and services. Income Taxes Income taxes are accounted for in accordance with ASC Topic 740, “Income Taxes.” Under the asset and liability method, deferred tax assets and liabilities are recognized for the future consequences of differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases (temporary differences). Deferred tax assets and liabilities are measured using tax rates expected to apply to taxable income in the years in which those temporary differences are recovered or settled. Valuation allowances for deferred tax assets are established when it is more likely than not that some portion or all of the deferred tax assets will not be realized. Recent Accounting Standards Updates In August 2014, FASB issued ASU No. 2014-15 “Preparation of Financial Statements - Going Concern (Subtopic 205-40), Disclosure of Uncertainties about an Entity's Ability to Continue as a Going Concern.” ASU 2014-15 is intended to define management’s responsibility to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern and to provide related footnote disclosures. Specifically, ASU 2014-15 provides a definition of the term substantial doubt and requires an assessment for a period of one year after the date that the financial statements are issued (or available to be issued). It also requires certain disclosures when substantial doubt is alleviated as a result of consideration of management’s plans and requires an express statement and other disclosures when substantial doubt is not alleviated. The new standard will be effective for reporting periods beginning after December 15, 2016, with early adoption permitted. Our company will evaluate the going concern considerations in this ASU, however, at the current period, management does not believe that it has met conditions which would subject these financial statements for additional disclosure. 22 In June 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-10—Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements, Including an Amendment to Variable Interest Entities Guidance in Topic 810, Consolidation. ASU 2014-10 eliminates several of the reporting requirements for development stage entities, including the requirement to present inception to date information in the statements of income, cash flows, and shareholder equity, and to label the financial statements as those of a development stage entity. ASU 2014-10 also clarifies that the guidance in Accounting Standards Codification ("ASC") Topic 275, "Risks and Uncertainties", is applicable to entities that have not commenced principal operations, and eliminates an exception to the sufficiency-of-equity risk criterion for development stage entities, and will require all reporting entities that have an interest in development stage enterprises to apply consistent consolidation guidance for variable interest entities. ASU 2014-10 is effective for all annual reporting periods beginning after December 15, 2014 and for interim reporting periods beginning after December 15, 2015, with early adoption permitted. Recent Accounting Pronouncements During 2014, our company elected to early adopt Accounting Standards Update (“ASU”) No. 2014-10, Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements. The adoption of this ASU allows our company to remove the inception to date information and all references to development stage. We do not believe that the adoption of any other recently issued accounting pronouncements in 2014 will have a significant impact on our financial position, results of operations, or cash flow. Our management does not believe that the adoption of recently issued accounting pronouncements will have a significant impact on our company's Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. Item 3. Quantitative and Qualitative Disclosures About Market Risk As a “smaller reporting company”, we are not required to provide the information required by this Item. 23 Item 4. Controls and Procedures Management's Report on Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to our management, including our president (our principal executive officer, principal financial officer and principal accounting officer) to allow for timely decisions regarding required disclosure. In designing and evaluating our disclosure controls and procedures, our management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and our management is required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. As of the end of our quarter covered by this report, we carried out an evaluation, under the supervision and with the participation of our management, including our president (our principal executive officer, principal financial officer and principal accounting officer), of the effectiveness of the design and operation of our disclosure controls and procedures. Based on the foregoing, our president (our principal executive officer, principal financial officer and principal accounting officer) concluded that our disclosure controls and procedures were not effective as of the end of the period covered by this quarterly report. Our management identified the following material weaknesses in our internal control over financial reporting, which are indicative of many small companies with small staff: (i) inadequate segregation of duties and effective risk assessment; and (ii) insufficient written policies and procedures for accounting and financial reporting with respect to the requirements and application of both US GAAP and SEC guidelines. We plan to take steps to enhance and improve the design of our internal control over financial reporting. During the period covered by this quarterly report on Form 10-Q, we have not been able to remediate the material weaknesses identified above. To remediate such weaknesses, we hope to implement the following changes during our fiscal year ending December 31, 2014: (i) appoint additional qualified personnel to address inadequate segregation of duties and ineffective risk management; and (ii) adopt sufficient written policies and procedures for accounting and financial reporting. The remediation efforts set out in (i) and (ii) are largely dependent upon our securing additional financing to cover the costs of implementing the changes required. If we are unsuccessful in securing such funds, remediation efforts may be adversely affected in a material manner. Changes in Internal Control During the period covered by this report there were no changes in our internal control over financial reporting that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered beneficial shareholder, is an adverse party or has a material interest adverse to our interest. Item 1A. Risk Factors As a “smaller reporting company” we are not required to provide the information required by this Item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information We recently moved our office to 633 W. 5th Street, 26th Floor, Los Angeles, CA, 90071. The rationale for the moveis to more closely align our exploratory and financing initiatives with greater access to a pool of geological and financial capital. 25 Item 6. Exhibits Exhibit Number Description (3) Articles of Incorporation and Bylaws 3.1 Articles of Incorporation (incorporated by reference to our Registration Statement on Form S-1 filed on March 20, 2012) 3.2 Bylaws (incorporated by reference to our Registration Statement on Form S-1 filed on March 20, 2012) 3.3 Certificate of Amendment (incorporated by reference to our Current Report on Form 8-K filed on September 20, 2013) (10) Material Contracts 10.1 Share Cancellation to Treasury Agreement (incorporated by reference to our Current Report on Form 8-K filed on September 20, 2013) 10.2 Lease Assignment Agreement between our company and West Bakken Energy Holdings, Ltd. (incorporated by reference to our Current Report on Form 8-K filed on March 5, 2014) (31) Rule 13a-14 (d)/15d-14d) Certifications 31.1* Section 302 Certification pursuant to the Sarbanes-Oxley Act of 2001 of the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer (32) Section 1350 Certifications 32.1* Section 906 Certification pursuant to the Sarbanes-Oxley Act of 2001 of the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer (101)** Interactive Data File 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document * Filed herewith. ** Furnished herewith. Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files on Exhibit 101 hereto are deemed not filed or part of any registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, and otherwise are not subject to liability under those sections. 26 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BLACK STALLION OIL AND GAS, INC. (Registrant) Dated: August 19, 2015 By: /s/ George Drazenovic George Drazenovic President, Secretary, Treasurer and Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) 27
